Case: 20-10821     Document: 00516367106          Page: 1    Date Filed: 06/22/2022




           United States Court of Appeals
                for the Fifth Circuit                           United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                   June 22, 2022
                                   No. 20-10821                   Lyle W. Cayce
                                                                       Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   John Paul Cooper,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:16-CR-60-2


   Before Dennis, Elrod, and Duncan, Circuit Judges.
   Jennifer Walker Elrod, Circuit Judge:
          This case arises out of a health care fraud prosecution. John Paul
   Cooper and others purportedly schemed to defraud TRICARE, a federal
   health care program, out of millions of dollars. The jury reached a partial
   verdict as to Cooper and convicted him of one count of conspiracy to commit
   health care fraud, one count of receiving an illegal kickback payment, and six
   counts of making illegal kickback payments. The district court sentenced
   Cooper to a total of 240 months’ imprisonment. Cooper now appeals those
   convictions on various grounds. Because there was insufficient evidence to
   support his convictions for paying illegal kickbacks, we REVERSE in part
Case: 20-10821     Document: 00516367106         Page: 2   Date Filed: 06/22/2022




                                  No. 20-10821


   and REMAND for resentencing. We AFFIRM Cooper’s convictions for
   conspiracy to commit health care fraud and receiving an illegal kickback
   payment.
                                       I.
         John Paul Cooper and Richard Cesario co-owned a marketing
   company called CMGRX. Through the company, the pair schemed to
   defraud TRICARE, a federal health care program.          The scheme was
   organized as follows: CMGRX hired recruiters who contacted TRICARE
   beneficiaries and induced them to sign up for creams and vitamins—
   experimental compounded drugs—to treat scars and pain, claiming that the
   beneficiaries would be participating in a study of these substances. The
   recruiters promised the beneficiaries $250 per prescription.          Once
   beneficiaries signed up, CMGRX would send pre-filled prescription forms to
   various doctors for signing and would pay the doctors for each prescription
   signed. CMGRX would then send the signed prescriptions to various
   pharmacies.
         Upon receiving the prescriptions, the pharmacies would fill them, bill
   TRICARE, and send a portion of the proceeds they received from TRICARE
   back to CMGRX. Once beneficiaries received the compounded creams or
   vitamins and sent a completed questionnaire about the product to CMGRX,
   CMGRX would send the questionnaire to a nonprofit charity created by
   Cooper and Cesario. The charity would then pay the participants the
   promised $250, using money supplied by CMGRX.
         In other words, CMGRX paid TRICARE beneficiaries to order
   certain substances. CMGRX paid doctors to prescribe the substances to the
   beneficiaries. TRICARE paid the pharmacies that provided the substances,
   and the pharmacies paid a portion of those funds to CMGRX. So, everyone
   involved in the scheme received money, except for TRICARE, who paid.




                                        2
Case: 20-10821      Document: 00516367106            Page: 3   Date Filed: 06/22/2022




                                    No. 20-10821


   And Cooper was intimately involved throughout the entire scheme. Among
   other things, Cooper: (1) helped recruit doctors, employees, and pharmacies;
   (2) negotiated the amount of funds pharmacies would kick back to CMGRX;
   (3) calculated the amount CMGRX would pay beneficiaries and doctors;
   (4) helped fund the nonprofit entity and control who it paid; (5) oversaw
   prescription formulas to help maximize CMGRX revenue; and (6) shared in
   CMGRX profits.
          By May of 2015, TRICARE stopped reimbursing the pharmacies for
   filling the compounded drug prescriptions because it was losing too much
   money. CMGRX stopped operating and all money was taken out of the
   company. Early the next year Cooper and Cesario were arrested. A grand
   jury indicted Cooper, Cesario, and several others in a 40-count indictment.
   Cooper was charged on several of the counts: Count 1 for conspiring to
   commit health care fraud; Counts 16, 18–20, and 22–23 for receiving illegal
   kickbacks; and Counts 27–30 and 35–40 for paying illegal kickbacks. Most of
   the co-defendants pleaded guilty, but Cooper went to trial.
          The jury reached a partial verdict as to Cooper. It convicted him on
   Count 1 for conspiring to commit health care fraud, Count 18 for receiving
   illegal kickbacks from a pharmacy called Dandy Drug, and Counts 35–40 for
   paying illegal kickbacks to TRICARE beneficiaries.          The district court
   sentenced Cooper to a total of 240 months’ imprisonment. Cooper appealed
   to this court, raising various challenges to his convictions based on statutory
   construction, sufficiency of the evidence, statements the district court made
   to the jury, and constitutional considerations.
                                         II.
          Cooper challenges his convictions under Counts 35–40 for paying
   illegal kickbacks to TRICARE beneficiaries. He argues that even if he could
   be tried under Counts 35–40, his convictions for those counts are not




                                          3
Case: 20-10821      Document: 00516367106            Page: 4    Date Filed: 06/22/2022




                                      No. 20-10821


   supported by sufficient evidence. We review de novo a defendant’s properly
   preserved sufficiency-of-the-evidence challenge. United States v. Daniels,
   930 F.3d 393, 402 (5th Cir. 2019). “The sufficiency challenge requires
   determining what conduct constitutes an offense,” which is a statutory
   interpretation question we also review de novo. United States v. Williams, 602
   F.3d 313, 315 (5th Cir. 2010). “In reviewing sufficiency of the evidence we
   view the evidence and all inferences to be drawn from it in the light most
   favorable to the verdict to determine if a rational trier of fact could have found
   the essential elements of the crime beyond a reasonable doubt.” United
   States v. Delgado, 401 F.3d 290, 296 (5th Cir. 2005) (quoting United States v.
   Posada–Rios, 158 F.3d 832, 855 (5th Cir. 1998)).
          Cooper claims that the government failed to meet its burden in
   showing that he paid TRICARE beneficiaries to induce them to “refer”
   individuals to doctors and pharmacies for products to be paid by TRICARE.
   Essentially, Cooper’s view is that the evidence was insufficient to convict
   him of paying to induce “refer[rals]” under 42 U.S.C. § 1320a-
   7b(b)(2)(A)—the statutory provision on which the district court instructed
   the jury. The government counters that the payments Cooper made to
   TRICARE beneficiaries were to induce them to refer themselves to doctors
   and pharmacies, so the referral element of the provision is satisfied. We agree
   with Cooper.
          Section 1320a-7b(b)(2)(A) designates as a felony when anyone
   “knowingly and willfully offers or pays any remuneration . . . to any person
   to induce such person . . . to refer an individual to a person” for the acquisition
   of an item paid for by a federal health care program. 42 U.S.C. § 1320a-
   7b(b)(2)(A) (emphasis added). The jury instructions given by the district
   court for Counts 35–40 mirrored this provision. The parties also agree that
   the language in the jury charge controls. In its brief, the government asserted
   that “the relevant sufficiency question is whether the jury’s verdict—based



                                           4
Case: 20-10821      Document: 00516367106          Page: 5   Date Filed: 06/22/2022




                                    No. 20-10821


   on the court’s instructions—is supported” (emphasis added), and Cooper
   readily agreed with that approach in his reply brief.
          While the statute does not define the word “refer,” “[w]hen
   interpreting statutes, ‘[w]ords are to be understood in their everyday
   meanings—unless the context indicates that they bear a technical sense.’”
   Thomas v. Dep’t of Educ. (In re Thomas), 931 F.3d 449, 454 (5th Cir. 2019)
   (quoting Antonin Scalia & Bryan A. Garner, Reading Law: The Interpretation
   of Legal Texts 69 (2012)). Given the medical context of the applicable anti-
   kickback provisions, the word “refer” should be given a technical meaning.
   See United States v. Patel, 778 F.3d 607, 613 (7th Cir. 2015) (discussing
   different meanings of the word “referral” and applying “[t]h[e] more
   expansive definition of ‘referral,’ [which] is frequently used in the medical
   context”). This broad definition of refer “includes not only a doctor’s
   recommendation of a provider, but also a doctor’s authorization of care by a
   particular provider.” Id. at 612. As the Seventh Circuit has explained, the
   referrer typically serves a gatekeeping role, facilitating or approving a
   “patient’s choice of provider.” Stop Ill. Health Care Fraud, LLC v. Sayeed,
   957 F.3d 743, 749 (7th Cir. 2020).
          The question here is whether the statute’s use of the term “refer,”
   when given its technical meaning, covers what Cooper paid the TRICARE
   beneficiaries to do—obtain a product for their own use. We hold that it does
   not.
          Start with the text. The plain text of the statute specifies that when a
   person pays “any person to induce such person” to “refer an individual to a
   person” to, say, order a prescription from that person, he commits a felony.
   42 U.S.C. § 1320a-7b(b)(2)(A) (emphases added). That crowded sentence
   can be broken down like this: when A pays B to induce B to refer C to order
   a prescription from D, A commits a felony. The government, by contrast,




                                          5
Case: 20-10821        Document: 00516367106         Page: 6   Date Filed: 06/22/2022




                                     No. 20-10821


   says that B and C can be the same, such that A commits a felony when he
   pays B to induce B to self-refer B to order a prescription from D. That
   reading makes little sense on its own; without any legislative instructions to
   the contrary, the straightforward takeaway is that the “person” being paid
   and the “individual” whom the paid person refers are different people. We
   have said as much previously when we held that § 1320a-7b(b)(2)(A)
   “criminalizes the payment of any funds or benefits designed to encourage an
   individual to refer another party to a Medicare provider for services to be paid
   for by the Medicare program.” United States v. Miles, 360 F.3d 472, 479 (5th
   Cir. 2004) (emphasis added); see also United States v. Ricard, 922 F.3d 639,
   647 (5th Cir. 2019); United States v. Martinez, 921 F.3d 452, 466–67 (5th Cir.
   2019).     Thus, our decisions provide a straightforward and consistent
   explanation of this provision as applying to instances in which the defendant
   pays someone to induce that person to refer someone else to a health care
   good or service.
            That is not to say that what Cooper did was not a felony, it just was
   not this felony. The very next subsection criminalizes inducing someone to
   “purchase” or “order” a substance “for which payment may be made in
   whole or in part under a Federal health care program.” 42 U.S.C. § 1320a-
   7b(b)(2)(B). In other words, under subpart (B), A commits a felony when he
   induces B to buy something from D. What Cooper did might fall under
   subpart (B), not subpart (A); but the government nevertheless invites us to
   read them the same. We decline the invitation, as doing so would collapse
   the distinction drawn by Congress between the two subparts. See United
   States v. Ceasar, 30 F.4th 497, 502 (5th Cir. 2022) (“We will not read one
   part of [a subsection] in a way that renders another part of that same
   subsection essentially ineffective.”); see also Scalia & Garner, supra at 174
   (“[No word or provision] should needlessly be given an interpretation that
   causes it to duplicate another provision.”).




                                          6
Case: 20-10821      Document: 00516367106           Page: 7    Date Filed: 06/22/2022




                                     No. 20-10821


          It is true that the term “refer[ral]” may at times include “self-
   referrals.” For instance, in another context, Congress targeted self-referrals
   of another kind: the practice of physicians referring individuals to medical
   providers in which the physician has a financial interest. See 42 U.S.C.
   § 1395nn(a)(1); United States v. Cath. Health Initiatives, 312 F. Supp. 3d 584,
   589 n.1 (S.D. Tex. 2018) (describing that practice as “self-referr[ing]”
   despite the statute not using that term specifically); see also Self-referral,
   Oxford English Dictionary (3d ed. 2018) (describing that practice in the
   second listed definition of “self-referral”). That section uses the term
   “referral” to mean “self-referral,” but unlike the statute here, it expressly
   defines “referral” to give it such a meaning. 42 U.S.C. § 1395nn(h)(5). So
   we know that Congress knows how to target self-referrals—indeed, for the
   sorts of self-referrals which the government envisions, Congress likely did so
   in subpart (B) within this very section, 42 U.S.C. § 1320a-7b(b)(2)(B). It just
   did not do the same in subpart (A). Cf. United States v. Lauderdale County,
   914 F.3d 960, 965 (5th Cir. 2019).
          At best, it is ambiguous whether subpart (A)’s use of the term “refer”
   covers self-referrals. To the extent that is true, the rule of lenity would
   nevertheless break the tie in Cooper’s favor. United States v. Kaluza, 780
   F.3d 647, 669 (5th Cir. 2015) (explaining that “[t]he rule of lenity requires
   ambiguous criminal laws to be interpreted in favor of the defendants
   subjected to them” (quoting United States v. Santos, 553 U.S. 507, 514
   (2008))). As a result, even if the statute was ambiguous, we would construe
   it in Cooper’s favor to cover referrals of another person, not self-referrals.
          Thus, Cooper may be properly convicted under § 1320a-7b(b)(2)(A)
   if he paid an individual to induce that individual to refer another person to a
   health care item or service. The individuals identified in Counts 35–40 were
   paid to sign up for experimental compounded drugs and complete a
   questionnaire based on their experience. The record indicates that, once the



                                           7
Case: 20-10821         Document: 00516367106              Page: 8       Date Filed: 06/22/2022




                                          No. 20-10821


   beneficiaries were signed up for the “study,” a doctor would issue a
   prescription, the prescription would be sent by the doctor directly to
   CMGRX, and then CMGRX would determine which pharmacies would fill
   the prescriptions.         The TRICARE beneficiaries never obtained the
   prescriptions nor even knew which pharmacy would fill them.                           And,
   critically, the beneficiaries never had any power or control to “refer” anyone
   else in any way at all. The payments Cooper facilitated to the beneficiaries
   were to induce them to use a product, not to induce them to refer someone
   else to do so.1
           Because we hold that there was insufficient evidentiary support for
   Cooper’s convictions on Counts 35–40, we reverse those convictions and
   remand for resentencing.2
                                               III.
           Cooper raises various arguments in support of reversing his other
   convictions. We reject each of them.
                                                A.
           Cooper challenges his conviction under Count 1 of the indictment for
   conspiracy to commit health care fraud. He argues that his conspiracy


           1
             As the opinion concurring in the judgment observes, Cooper could not be
   convicted under subsection (A) even if that provision did cover the act of referring oneself.
   If that subsection covers such self-referrals, it does so for inducing someone to refer
   themselves to another person for medical services or items. But Cooper at most paid
   TRICARE beneficiaries to induce them to refer themselves to a substance and not to a
   person. “Alternative holdings are not dicta and are binding in this circuit.” Jaco v.
   Garland, 24 F.4th 395, 406 n.5 (5th Cir. 2021).
           2
            Cooper also argues that the district court’s jury instructions constructively
   amended the indictment, constituting reversible error on his convictions under Counts 35–
   40. We decline to address this argument because we reverse those convictions on other
   grounds.




                                                8
Case: 20-10821      Document: 00516367106           Page: 9    Date Filed: 06/22/2022




                                     No. 20-10821


   conviction was predicated on his violation of the illegal kickback provisions
   and therefore must be reversed if any of his convictions for violating the
   kickback offenses are legally flawed. We disagree. Cooper’s conviction for
   conspiracy to commit health care fraud can stand even though we reverse his
   convictions for paying illegal kickbacks under Counts 35–40.
          Count 1, charging Cooper with conspiracy to commit health care
   fraud, alleged that Cooper and certain co-defendants
          did knowingly and willfully combine, conspire, confederate,
          and agree with each other and with others, known and
          unknown to the grand jury, to violate 18 U.S.C. § 1327, that is,
          to devise and to execute a scheme and artifice (i) to defraud . . .
          TRICARE and (ii) to obtain [by false pretenses] money and
          property owned by . . . TRICARE.
          Sections 1347 and 1349 reflect the text of the indictment, and so did
   the jury instructions. The kickback statutes were never expressly mentioned
   in Count 1, so there is no reason to believe the conspiracy conviction was in
   any way dependent on proper convictions under those provisions. It is true
   that Count 1, when describing the nature of the conspiracy to commit health
   care fraud, explained the facts of the illegal kickback scheme. But the fact
   that the conspiracy was directed towards carrying out a kickback scheme does
   not mean that the government had to prove Cooper violated other statutory
   provisions criminalizing such kickbacks to prove the conspiracy. As the
   indictment, statute, and jury instructions demonstrate, the government
   simply had to prove the agreement to defraud TRICARE.
          We therefore affirm Cooper’s Count 1 conviction for conspiracy to
   commit health care fraud.
                                          B.
          Cooper also challenges his conviction under Count 18 of the
   indictment. In that count, he was charged and convicted for receiving illegal



                                          9
Case: 20-10821     Document: 00516367106           Page: 10   Date Filed: 06/22/2022




                                    No. 20-10821


   kickbacks under 42 U.S.C. § 1320a-7b(b)(1). That subsection provides that
   “[w]hoever knowingly and willfully solicits or receives any remuneration . . .
   (A) in return for referring an individual to a person for the furnishing or
   arranging for the furnishing of any item or service for which payment may be
   made in whole or in part under a Federal health care program . . . shall be
   guilty of a felony.” 42 U.S.C. § 1320a-7b(b)(1) (emphasis added). Cooper
   argues that because Count 18 alleged that he solicited and received payment
   from “Dandy,” an LLC pharmacy, he did not receive a kickback from “a
   person” as § 1320a-7b(b)(1) requires. The government responds that LLCs
   fall under the definition of “person” as used in that provision. We agree with
   the government.
          Cooper did not raise this argument at the district court, so we review
   for plain error. See United States v. Haggerty, 997 F.3d 292, 296–97 (5th Cir.
   2021). Thus, Cooper must show (1) an error (2) that is “clear or obvious,
   rather than subject to reasonable dispute,” (3) that affected his “substantial
   rights,” and (4) that seriously affects the fairness, integrity, or public
   reputation of judicial proceedings. Puckett v. United States, 556 U.S. 129, 135
   (2009).
          An LLC is a person for the purposes of the anti-kickback statute. For
   this portion of the U.S. Code, “[t]he term ‘person’ means an individual, a
   trust or estate, a partnership, or a corporation.” 42 U.S.C. § 1301(a)(3). The
   statutory definition thus does not expressly enumerate LLCs. But LLCs did
   not exist in 1972 when the kickback provision was enacted. See Shook v.
   Walden, 368 S.W.3d 604, 613 n.10 (Tex. App.—Austin 2012, pet. denied). An
   LLC shares features of both partnerships and corporations. See United States
   v. Hagerman, 545 F.3d 579, 581 (7th Cir. 2008); McNamee v. Dep’t of the
   Treasury, 488 F.3d 100, 107 (2d Cir. 2007). And “person” includes both of
   those entities. We decline to read the statute to cover corporations and




                                         10
Case: 20-10821     Document: 00516367106            Page: 11    Date Filed: 06/22/2022




                                     No. 20-10821


   partnerships but not novel business organizations that in substance are a
   combination of those two types of entities.
          Relatedly, the term “corporation” “includes associations, joint-stock
   companies, and insurance companies.” 42 U.S.C. § 1301(a)(4). By using
   broad terms like “associations” and “companies,” the provision
   contemplates a broad understanding of “corporation.” Cooper argues that
   LLCs are not “associations” because unlike associations, LLCs have a legal
   identity separate from their members. But corporations also have a legal
   identity separate from their members, yet the statute states that
   “corporation” includes “associations.” It thus appears that “corporation”
   as used here is broader than modern technical definitions of that term. The
   Regulations back up this notion. They explain that the kickback statute
   covers payments from “individuals or entities . . . .” 81 Fed. Reg. 88368,
   88369 (Dec. 7, 2016) (emphasis added). Thus, the best reading of “person”
   in § 1320a-7b(b)(1)(A) is that it covers all individuals and all business entities
   like partnerships and corporations.
          To the same end, at the time the statute was passed, Black’s Law
   Dictionary gave a broad definition of “corporation.” It explained that the
   distinctive features of a corporation are that it is created under legal authority
   and exists independent of the members that make it up. Corporation, Black’s
   Law Dictionary (4th ed. 1968). And the examples of corporations provided
   by § 1301(a)(4) do not limit that conception of the term. If anything, that
   provision expands “corporation” because it expressly lists specific types of
   entities that otherwise might not be included (like associations).
          In sum, “person” in § 1320a-7b(b)(1)(A) includes corporations and
   partnerships.    At the time of enactment, LLCs did not exist, but
   “corporation” was a broad enough term to encompass them. So, when
   Cooper was charged with receiving an illegal kickback from Dandy, an LLC,




                                           11
Case: 20-10821        Document: 00516367106              Page: 12       Date Filed: 06/22/2022




                                          No. 20-10821


   he was charged with a federal offense under § 1320a-7b(b)(1). We affirm his
   conviction on Count 18.3
                                               C.
           Cooper next argues that the district court erred when answering
   questions the jury sent during its deliberations. In Cooper’s view, the court’s
   responses influenced the jury to return guilty verdicts on charges for
   remuneration offenses based on payments to doctors. The government
   responds that the court gave a reasonable and accurate response to the
   questions and thus did not abuse its discretion. Of course, to the extent that
   the jury’s questions related to Counts 35–40, we have no need to address the
   issue because we reverse those convictions on other grounds. But to the
   extent the jury’s questions related to other offenses for which Cooper was
   convicted, we hold that the district court did not abuse its discretion.




           3
             Cooper also argues that his convictions for both the conspiracy to commit health
   care fraud (Count 1) and the kickback offenses (Count 18 and Counts 35–40) violate his
   right against double jeopardy. First, because we reverse his convictions under Counts 35–
   40, we need not address whether those convictions in tandem with the conspiracy
   conviction give rise to double jeopardy concerns.
           In any event, we disagree that Cooper was subjected to double jeopardy for being
   convicted for both Count 1 and Count 18. To determine whether two related offenses are
   “the same offense” for double jeopardy purposes, courts ask “whether each provision
   requires proof of a fact which the other does not.” Blockburger v. United States, 284 U.S.
   299, 304 (1932). We have held that under that test, “the offenses of conspiracy to commit
   a crime and the crime itself are separate offenses.” United States v. Kalish, 734 F.2d 194,
   198 (5th Cir. 1984). That principle certainly holds true in this case. The conspiracy charge
   and the substantive kickback offense each require proof of a fact which the other does not:
   The conspiracy charge requires an agreement, and the substantive offense does not; the
   substantive kickback offense requires proof of specific payment made for specific purposes,
   whereas the conspiracy offense only requires an agreement with the intent to defraud a
   federal health care program in some manner. See 42 U.S.C. § 1320a-7b(b)(1); 18 U.S.C.
   §§ 1347, 1349.




                                               12
Case: 20-10821     Document: 00516367106           Page: 13   Date Filed: 06/22/2022




                                    No. 20-10821


          During its deliberations, the jury sent multiple notes to the court
   seeking clarification on one general question: whether a prescription from a
   doctor sent to a pharmacy could constitute a “referral.” After conferring
   with counsel, and over Cooper’s objection, the court responded that such an
   example “could” constitute a patient referral, and it noted that the jury
   should “[r]emember to pay attention to all of my instructions, including all
   of the elements of each count and all of the evidence in the case.” Days later,
   the jury sent another note to the court reading: “There’s a question as to the
   use of ‘could’ in your answer. Does this mean that each of the examples
   given could also not be a referral?” The court conferred with counsel again
   and, over objections from Cooper and the government, responded to the jury:
   “Whether or not something is a referral is for you to determine based on the
   facts and the instructions I have given you.”
          Cooper argues that the judge should have responded that the
   scenarios the jury described in its questions “could also not” be referrals.
   We disagree. Judges’ responses to jury inquiries are reviewed for abuse of
   discretion. United States v. Jordan, 851 F.3d 393, 398 (5th Cir. 2017). The
   district court did not abuse its discretion, or even err. First, Cooper has not
   shown that the scenarios described in the jury’s questions could never be
   referrals, so the judge’s initial response that they “could” be referrals was
   factually and legally correct. Second, by using the term “could,” the district
   court did not go near as far as to say that referrals were made in this case.
   The court left that issue open for the jury to decide, and specifically
   instructed the jury that it was tasked with making that decision based on the
   evidence and the instructions already provided. It did not err by doing so.
                                         D.
          Finally, we address Cooper’s argument that the government did not
   comply with the provisions of 18 U.S.C. § 983 when it seized his assets under




                                         13
Case: 20-10821     Document: 00516367106            Page: 14   Date Filed: 06/22/2022




                                     No. 20-10821


   a civil forfeiture order. The government contends that Cooper expressly
   waived all challenges to the asset forfeiture and that, in any event, Cooper
   cannot satisfy plain error because it is not clear that the government failed to
   comply with the applicable statutory provisions.
          We hold that Cooper has waived this issue. After the jury convicted
   Cooper, he and the government entered a stipulation agreement regarding
   asset forfeiture in which he agreed to forfeit various real and personal
   property and funds in exchange for the government agreeing not to pursue
   forfeiture of certain other assets. In the document, Cooper specifically
   “waive[d] any rights to contest the forfeiture or litigate further against the
   United States his interest in the Forfeited Property . . . . [And he] also
   waive[d] any and all rights—constitutional, statutory, or otherwise—with
   respect to the forfeiture.”
          If a party intentionally relinquishes a known right, he has waived that
   right and generally cannot reassert it later. See United States v. Olano, 507
   U.S. 725, 733 (1993). Through the stipulation agreement, Cooper expressly
   relinquished his right to challenge the government’s seizure of his forfeited
   assets, so he cannot do so now.
                                         IV.
          Therefore, we REVERSE Cooper’s convictions on Counts 35–40 for
   paying illegal kickbacks and REMAND for resentencing. We AFFIRM
   Cooper’s convictions on Count 1 for conspiracy to commit health care fraud
   and Count 18 for receiving an illegal kickback payment.




                                          14
Case: 20-10821     Document: 00516367106           Page: 15    Date Filed: 06/22/2022




                                    No. 20-10821


   James L. Dennis, Circuit Judge, concurring in part and concurring in the
   judgment in part:
          I concur fully in all but Part II of the majority opinion. As to Part II—
   concerning Cooper’s convictions under counts 35–40 for making illegal
   payments to TRICARE beneficiaries—I concur in the judgment reversing
   Cooper’s convictions, but for different reasons than the majority. Unlike the
   majority, it is my view that 42 U.S.C. § 1320a-7b(b)(2)(A) prohibits
   payments to induce a so-called “self-referral” whereby a patient refers
   themselves to a health care provider. However, we need not definitively
   answer this question of statutory interpretation in this case, because the
   evidence is insufficient to support Cooper’s convictions even if we were to
   give the statute the reading urged by the Government.
          Cooper was indicted for violating § 1320a-7b(b)(2) by allegedly paying
   TRICARE beneficiaries “to induce them to purchase and order prescription
   compounded drugs” paid for by TRICARE. The statute reads as follows:
          (2) Whoever knowingly and willfully offers or pays any
          remuneration (including any kickback, bribe, or rebate) directly
          or indirectly, overtly or covertly, in cash or in kind to any
          person to induce such person—
                 (A) to refer an individual to a person for the furnishing
                 or arranging for the furnishing of any item or service for
                 which payment may be made in whole or in part under a
                 Federal health care program, or
                 (B) to purchase, lease, order, or arrange for or
                 recommend purchasing, leasing, or ordering any good,
                 facility, service, or item for which payment may be made
                 in whole or in part under a Federal health care program,
          shall be guilty of a felony and upon conviction thereof, shall be
          fined not more than $100,000 or imprisoned for not more than
          10 years, or both.




                                         15
Case: 20-10821      Document: 00516367106           Page: 16   Date Filed: 06/22/2022




                                     No. 20-10821


   42 U.S.C. § 1320a-7b(b)(2).
            The indictment tracked the statutory language of subsection (2)(B),
   and, at trial, the Government presented ample evidence that Cooper and his
   co-conspirators paid TRICARE beneficiaries to induce them to purchase and
   order prescription creams and vitamins. Such evidence included, inter alia,
   testimony from Cooper’s co-conspirator Richard Cesario; testimony from
   Miranda Stevens, an employee of Cooper and Cesario’s marketing company,
   CMGRX; testimony from numerous TRICARE beneficiaries who were
   recruited by CMGRX to order the prescription drugs and were paid to
   participate in Cooper’s sham “study”; and documentary evidence, including
   marketing materials and copies of checks. Had the jury charge mirrored the
   language in the indictment, we would surely affirm Cooper’s conviction
   given the sufficient evidence of guilt.
            The jury charge, however, stated the Cooper had made payments “to
   induce patient referrals to a compound pharmacy,” and instructed the jury
   that it was a crime to make payments “to induce the referral of an individual
   to a person” for health care services paid for by TRICARE. In other words,
   the jury charge differed from the indictment because it tracked the language
   of subsection (2)(A) instead of (2)(B). This erroneous jury instruction was
   inexplicably requested by both Cooper and the Government. Regardless of
   why the wrong instruction was given, we evaluate the sufficiency of the
   evidence based on (2)(A), the statutory provision referenced in the jury
   charge
            On appeal, Cooper argues that the evidence was insufficient because
   “refer” in (2)(A) does not cover a “self-referral” whereby a person refers
   themselves to a health care provider; the Government urges the opposite view.
   The majority agrees with Cooper and holds that (2)(A) only applies if one
   person is paid to refer another person to a health care provider. Maj. Op at 5-




                                             16
Case: 20-10821       Document: 00516367106             Page: 17      Date Filed: 06/22/2022




                                        No. 20-10821


   6. I disagree with the majority’s reading of (2)(A). The statute prohibits
   making a payment to any person “to induce such person to refer an
   individual,” not “to induce such person to refer another individual.”
   Nothing in the statute requires “such person” and “an individual” to be two
   different people.4 While it is true that our court in the past has described
   (2)(A) as “criminaliz[ing] the payment of any funds or benefits designed to
   encourage an individual to refer another party,” United States v. Miles, 360
   F.3d 472, 479 (5th Cir. 2004) (emphasis added), this description is at odds
   with the text of the statute, and, in any event, is dicta that we are not bound
   to follow.
           The majority is also concerned that giving “refer” the reading urged
   by the Government “would collapse the distinction drawn by Congress
   between the two subparts.”            Maj. Op. at 6-7.         This concern is not
   unreasonable, given that the Government explicitly argues that, in this case
   at least, any distinction between the two subsections “collapses” such that
   “there is no perceptible difference” between them. With this argument, the
   Government overreaches. But, while I share the majority’s concern that we
   give effect to both subsections of the statute, I nonetheless do not think it is
   necessary to adopt the majority’s construction of (2)(A) to do so.
           The key distinction drawn by Congress between (2)(A) and (2)(B) is
   whether referral of an individual or recommendation of a service is the goal
   of the improper financial inducement. See United States v. Polin, 194 F.3d
   863, 867 (7th Cir. 1999) (“The subsections refer to the difference between
   referral of individuals (Subsection A) and the recommendation of specific
   services (Subsection B).”); see also United States v. Stewart Clinical Lab’y,



           4
            The statutory scheme defines “person” to mean “an individual, a trust or estate,
   a partnership, or a corporation.” 42 U.S.C. § 1301(a)(3).




                                              17
Case: 20-10821     Document: 00516367106           Page: 18    Date Filed: 06/22/2022




                                    No. 20-10821


   Inc., 652 F.2d 804, 806-07 (9th Cir. 1981) (construing identical language in
   an earlier statute and characterizing the “operative distinction between the
   subsections” as “the nature of the referred . . . individuals or services”:
   “Subsection (A) prohibits payoffs for referring [ ] patients. Subsection (B)
   prohibits payoffs for referring [ ] services[.]”). The purpose of § 1320a-7b(b)
   is to prevent improper payments like bribes and kickbacks from influencing
   the provision of health care paid for with federal dollars. See United States v.
   Patel, 778 F.3d 607, 615 (7th Cir. 2015). The statute recognizes that improper
   influence is most likely to occur in one of two ways—either by influencing
   where patients go for services, or by influencing what services patients
   receive—and the two subsections reflect this understanding of common
   kickback and bribery schemes.
          Contrary to the Government’s position, the individuals/services
   distinction prevents the two subsections from collapsing into each other even
   if (2)(A) is construed to cover self-referrals. The offenses in (2)(A) and
   (2)(B) are not interchangeable, and proof of one does not satisfy the other.
   Had the evidence shown that Cooper paid TRICARE beneficiaries to induce
   them to self-refer to a specific pharmacy, I would hold that his conduct was
   prohibited by (2)(A) and would affirm his convictions. But, in this case, the
   evidence only proved that Cooper paid TRICARE beneficiaries to induce
   them to purchase or order specific prescription drugs.
          The Government tries to salvage its case by arguing that when Cooper
   paid TRICARE beneficiaries to induce them to sign up to order prescription
   drugs, he simultaneously induced them to refer themselves to the specific
   doctors and pharmacies that he conspired with who signed, filled, and mailed
   those prescriptions to the beneficiaries. On the surface, the Government’s
   argument is not illogical—after all, the compound creams and vitamins at
   issue were not over-the-counter drugs, meaning that it was necessary for a
   doctor to sign a prescription and a pharmacy to fill it in order for the



                                         18
Case: 20-10821      Document: 00516367106          Page: 19   Date Filed: 06/22/2022




                                    No. 20-10821


   TRICARE beneficiaries to receive the drugs.           But the Government’s
   emphasis on the means of Cooper’s scheme does not change the fact that the
   evidence at trial showed only that Cooper conspired to pay TRICARE
   beneficiaries to induce them to order prescription drugs. The beneficiaries
   simply did not refer themselves to the doctors and pharmacies; if anything,
   Cooper and CMGRX did the referring. That the co-conspirator doctors and
   pharmacies were involved in effectuating the scheme is irrelevant because
   their mere participation did not automatically transform the beneficiaries’
   purchases into self-referrals.
            In sum, I would hold that no reasonable jury could conclude based on
   the evidence at trial that Cooper made payments to induce the self-referral of
   individuals to doctors and pharmacies. Rather, the evidence only supported
   the conclusion that Cooper made payments to induce TRICARE
   beneficiaries to purchase specific services—the compound prescription
   drugs.     For these reasons, although I disagree with the majority’s
   construction of § 1320a-7b(b)(2)(A), I concur in the judgment reversing
   Cooper’s convictions on counts 35-40.




                                         19